Title: To George Washington from Major General Israel Putnam, 24 May 1776
From: Putnam, Israel
To: Washington, George



Head Quarters N. York: May 24th 1776

I Received yours of the 22d from Amboy and waited immediately on the Provincial Congress they gave me the enclosed Invoice of Articles they had forwarded on for Albany. most of the Articles Genll Schuyler wrote for I have already ship’d—and will this day proceed up the River. Colo. Knox has sent Two Conductors to Kings Bridge to pick out 12 Cannon suitable for the Vessels and have them ready by the time the Vessel get’s up—Last Evening came to hand by Mr Cobbit the inclosed Letter and Invoice from Genll Ward, which I tho’t proper to keep by me till this morng as Mr Cobbit had an exact copy of it, with him—many of the Articles Colo. Knox says he wants very much for the Artillery.
The Commissary has ship’t from this place 1700 Barrels of Pork for Albany since the 5th of April. Three large Vessels are hourly expected in from Connecticut loaded with Pork—part of which he says shall be forwarded on for Albany immediately on its Arrival.
We have no lead to spare in this place Colo. Knox informs me there is a great plenty at Boston I have sent express to General Ward for Two Tonns to be sent Immediately on—likewise Colo. Putnams demand which I now enclose.
The Express is just seting of for Albany by him I shall advise General Schuyler of what I have sent forward to him.
We are compleating our Works as fast as Possible, shall endeavor

to comply with all your Orders. I am with Respect & Esteem Your Excellency’s Most Obedt Most Hume Servt

Israel Putnam


P.S. I have just Received advice that Capt. McCoy and his servt both Deserted from Hartford las[t] Sunday Evening ’tis suspected he is gone for Canada.

